DETAILED ACTION
Response to Amendment
It is acknowledged that claims 1, 2, 9, 10, 17, 18 have been amended in an After Final filed on 08/04/2021 for consideration under the After Final Consideration Pilot Program 2.0.  Claim 3, 5, 11, 13 and 19 were also been cancelled.  The Amendments incorporated allowable subject matter indicated in the previous Office Actions (05/05/2021 and 12/09/2020).  Further consideration and updated search has been provided in view of the After Final Consideration Pilot Program 2.0.  As such, the claims are found to be allowable and can be entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1, 2, 4, 6-10, 12, 14-18 and 20 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: forming and executing a backup strategy for each file from one or more data sources that is being evaluated to form the backup strategy for the file.  Updating, a frequency database; evaluate a uniqueness for the file stored at a data source by comparing a portion of data of the file to the frequency database to form the backup strategy for the file. Forming the backup strategy for the file by adding a secure backup strategy to the backup strategy for the file, when the uniqueness or importance of the portion of data is determined as being greater than a respective predetermined uniqueness or importance threshold, adding, an instant 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 9 and 17.  Therefore claims 1, 9 and 17 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152